Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following is a FINAL Office action in reply to the Amendments and Arguments received on December 22, 2020.

Status of Claims

Claims 10-20 are currently pending and have been examined. 


	
	
Election/Restrictions
Examiner acknowledges Applicant’s response to the Restriction / Election, dated June 30, 2020. Applicant elected Group III (claims 10-20) without traverse.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
Claims 10-20 is/are drawn to systems (i.e., a machine/manufacture). As such, claims 10-20 are drawn to one of the statutory categories of invention (Step 1: YES).

Step 2A - Prong One:
In prong one of step 2A, the claims are analyzed to evaluate whether they recite a judicial exception.

Claim 10 recites/describes the following steps:
using weighted semantic target metadata for a target content and weighted semantic campaign metadata for an advertising campaign and referring to a respective product and/or a service to determine a matching parameter between the target content and the advertising campaign; 

These steps, under its broadest reasonable interpretation, describe or set-forth facilitating online advertising, which amounts to a “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)” These limitations therefore fall within the "certain methods of organizing human activity" subject matter grouping of abstract ideas.

mathematical concepts” subject matter grouping of abstract ideas.

Furthermore, these steps, under its broadest reasonable interpretation, encompass a human manually (e.g., in their mind, or using paper and pen) identifying a sentiment in a target content and identify a sentiment in an advertisement campaign and matching them (i.e., one or more concepts performed in the human mind, such as one or more observations, evaluations, judgments, opinions), but for the recitation of generic computer components. If one or more claim limitations, under their broadest reasonable interpretation, covers performance of the limitation(s) in the mind but for the recitation of generic computer components, then it falls within the "mental processes" subject matter grouping of abstract ideas.

As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A - Prong One: YES).


Each of the depending claims likewise recite/describe these steps (by incorporation – and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An ''additional element" is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase "integration into a practical application" is defined as requiring an additional element or a combination of 

The claim(s) recite the additional elements/limitations of:
"a matching module” 
“semantic analysis module (Claim 15, 16”
“semantic expansion module (Claim 15, 16)”
 “network”
"management module” 
“processor" 
“campaign database (Claim 13)”
“target analyzing system (Claim 17)”
“computer program product”
“using the matching parameter to decide if the advertising campaign is to be provided to the target content”


The requirement to execute the claimed steps/functions using the matching parameter to decide if the advertising campaign is to be provided to the target content "a matching module” and “semantic analysis module”  and “semantic expansion module” and  “network” and " and a management module” and “processor" and “campaign database” and  “target analyzing system” and “computer program product”  is equivalent to adding the words ''apply it'' on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on producing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)). 

using the matching parameter to decide if the advertising campaign is to be provided to the target content" simply append insignificant extra solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). The term "extra-solution activity" is understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. The recited additional element(s) are deemed "extra-solution" because storing of the data is insignificant data gathering required in any implementation of the abstract idea (data is inherently required to be "stored", at least temporarily, for it to be used). Deciding whether or not to send an advertisement is insignificant post-solution activity that would be required in any implementation of the abstract idea as well. It is therefore evident that these limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).

Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology based problem.

Dependent claims 9-20 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 9-20 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim). 

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A -Prong two: NO).

Step 2B:
In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An “inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).

As discussed above in "Step 2A - Prong 2", the requirement to execute the claimed steps/functions "a matching module” and “semantic analysis module”  and “semantic expansion module” and  “network” and " and a management module” and “processor" and “campaign database” and  “target analyzing system” and “computer program product”   is equivalent to adding the words "apply it" on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as "significantly more" (see MPEP 2106.05 (f)).

As discussed above in “Step 2A - Prong 2”, the recited additional element(s) of "a matching module” and “semantic analysis module”  and “semantic expansion module” and  “network” and " and a management module” and “processor" and “campaign database” and  “target analyzing system” and “computer program product”  serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. These limitations therefore do not qualify as “significantly more5' (see MPEP 2106.05(g,h)).

As discussed above in "Step 2A - Prong 2", the recited additional element(s) of “using the matching parameter to decide if the advertising campaign is to be provided to the target content" simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract These additional element(s), taken individually or in combination, additionally amount to well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, appended to the judicial exception. These additional elements, taken individually or in combination, are well-understood, routine and conventional to those in the field of advertising. These limitations therefore do not qualify as "significantly more'' (see MPEP 2106.5(d)).This conclusion is based on a factual determination. 

Additionally, the determination that matching information to determine whether to display a result is well understood, routine, and conventional is supported by TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48), which note the well-understood, routine, conventional nature of gathering and analyzing information using conventional techniques and displaying the result, . 

Furthermore, Applicant’s own Application demonstrates the well-understood, routine, and conventional nature of issuing targeted ads based on user information (sentiment) ([002] or example) because the lack of technical details indicates that the specification does not need to describe the particulars of such a combination of additional elements to satisfy 35 U.S.C. § 112(a) (e.g., because they are sufficiently well-known).

Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to "apply it" on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity), and appended with well-understood, routine and conventional activities previously known to the industry.



The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).

	
	
	
	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Leary (2015/0046371) in view of Zimmerman (2014/0258002) and Teinila (2009/0327346).

Claim 10
Leary teaches a system for facilitating online advertising with improved privacy in a network, the system comprising: 
one or more processors; a matching module that is, when executed by at least one of the one or more processors (Leary [0024][0025]); See “One or more embodiments described herein may be implemented using programmatic modules or components…Furthermore, one or more  embodiments described herein may be implemented through the use of instructions that are executable by one or more processors.”
use weighted semantic target metadata for a target content provided in the network (Leary [0030]) See at least “In the example shown, a user generated text content store 140 retains text content 105 that is analyzed by the system 100. The text content store 140 may maintain user generated text content 105 in the form of, for example, user reviews of business establishments and products, social networking content, commentary, and/or blog entries. Alternatively, the text content 105 may be generated or retrieved on the fly by a retrieval or submission process. Term extraction 110 tokenizes the content 105 into individual terms [metadata]. The term extraction 110 may identify, from a given text content 105, a set of terms 111, as well as parameters 113 for utilizing the terms 111 for sentiment analysis. See [0055] “Algorithmic input, such as weighting or other calculations, may also be employed to calculate a sentiment value reflecting user sentiment for the subject or category of the content, based on the sentiment score of individual terms.”
Leary does not teach weighted semantic metadata for the advertisement campaign. Zimmerman teaches:
weighted semantic campaign metadata for an advertising campaign to be presented in the network and referring to a respective product and/or a service to determine a matching parameter between the target content and the advertising campaign (Zimmerman [0006]); See at least “where the keywords in the initial list of keywords include keyword components, building a semantic model based on the source data [semantic target data]  and the initial list of keywords using the campaign creation server system, where the semantic model uniquely maps the plurality of landing pages to categories and attributes [semantic campaign metadata] and maps [matches] the keyword components to the categories and attributes, mapping keywords to relevant offers [ad campaign] based on the semantic model using the campaign creation server system…”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of facilitating online advertising, as taught by Leary, the method of using weighted semantic data for the ad campaign, as taught by Zimmerman, because creating a similarity match between content and campaigns generated more relevant content (Zimmerman [0005]).
	Leary nor Zimmerman teach deciding whether to send the advertisement campaign. Teinila teaches:
a management module that is [0030], when executed by at least one of the one or more processors [0030], configured to use the matching parameter to decide if the advertising campaign is to be provided to the target content (Teinila [0040]).  Where the reference teaches that the advertisements are delivered if the metadata matches based on a selection criteria [matching metadata].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of facilitating online advertising and using weight semantic data for the ad campaign, as taught by Leary and Zimmerman, the method of deciding whether to send the advertisement campaign, as taught by Teinila to protect the funds of advertisers by insuring they only send relevant advertisements. 
Claim 11
Leary teaches a system for facilitating online advertising with improved privacy in a network, the system comprising: 
wherein the weighted semantic target metadata for the target content comprise weights for the concepts of the target content (Leary [0033]) See at least “Additionally, the terms and expressions may be associated with a sentiment by analyzing or identifying a ranking or rating associated with the content. In one implementation, initialization files are created for a particular domain. The preliminary initialization files may be created by clustering a sample of the text based on key concepts that are identified (e.g. manually) identified as being part of the ontology of attitude or entities.”
Leary does not teach weighted semantic metadata for the advertisement campaign. Zimmerman teaches:
wherein the weighted semantic campaign metadata comprise weights for the concepts of the advertising campaign (Zimmerman [0011][0065]) See at least “another additional embodiment of the invention, mapping keywords to relevant offers includes identifying concepts representing unique combinations of category names and attribute values within the semantic model using the campaign creation server system and predicting keywords that are relevant to the identified concepts using the campaign creation server system.”
wherein the matching module is, when executed by the at least one of the one or more 32Z1400.124.101/25412P-US processors, configured to determine the matching parameter as a function of the weights for the concepts of the target content and the weights for the concepts of the advertising campaign (Zimmerman [008]).  See “one or more offer concepts are mapped to a target concept based upon the target concept and offer concept combination that is likely to maximize or improve a predetermined metric such as (but not limited to) click throughs, conversions, and/or revenue.” 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of facilitating online advertising, as taught by Leary, the method of using weighted semantic data for the ad campaign, as taught by Zimmerman, because creating a similarity match between content and campaigns generated more relevant content (Zimmerman [0005]).

Claim 12 
Leary teaches a system for facilitating online advertising with improved privacy in a network, the system comprising: 
wherein the function depends on the products of the weights of common concepts of the target content and the advertising campaign (Leary [0033]).  See “the terms and expressions may be associated with a sentiment by analyzing or identifying a ranking or rating associated with the content.”

Claim 13 
Leary teaches a system for facilitating online advertising with improved privacy in a network. Leary does not teach weighted semantic metadata for the advertisement campaign. Zimmerman teaches:
wherein the system comprises a campaign database storing semantic metadata for advertising campaigns, and wherein the matching module has, when executed by the at least one of the one or more processors, access to the campaign database (Zimmerman [0102]). See “the campaign creation server system also includes databases and/or warehouses to store source data, semantic models generated using source data, and campaigns built using the semantic model.” 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of facilitating online advertising, as taught by Leary, the method of using weighted semantic data for the ad campaign, as taught by Zimmerman, because creating a similarity match between content and campaigns generated more relevant content (Zimmerman [0005]).

Claim 14
 Leary teaches a system for facilitating online advertising with improved privacy in a network. Leary does not teach weighted semantic metadata for the advertisement campaign. Zimmerman teaches:
wherein the matching module has, when executed by the at least one of the one or more processors, access to a campaign analyzing system which is configured to determine semantic metadata for advertising campaigns and/or to store the semantic metadata in a campaign database See “Appropriate machine learning processes include (but are not limited to) a process based upon a Gaussian Art Map, Group Lasso, decision trees or any other appropriate machine learning technique that can utilize semantic metadata or features (i.e. semantic information describing a concept within the semantic model) to estimate performance of mapping a specific target to a specific offer concept…This information can be utilized to generate reports and analytics concerning that attributes that have the most influence on the performance of different intent attributes.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of facilitating online advertising, as taught by Leary, the method of using weighted semantic data for the ad campaign, as taught by Zimmerman, because creating a similarity match between content and campaigns generated more relevant content (Zimmerman [0005]).
	
Claim 15
Leary teaches a system for facilitating online advertising with improved privacy in a network. Leary does not teach weighted semantic metadata for the advertisement campaign. Zimmerman teaches:
determine primary weighted semantic metadata for the advertising campaigns using a database storing weights for concepts within predefined segment categories; and a semantic expansion module, that is, when executed by the at least one of the one or more processors, configured to determine secondary weighted semantic metadata for the advertising campaigns using a database storing first concepts, first weights for the first concepts in predefined segment categories, second concepts that are related to the first concepts, and second weights for the second concepts in predefined segment categories, and optionally identified ratings of the advertising campaigns (Zimmerman [0065]).  See “Where attribute values are stored in a semantic model, systems in accordance with embodiments of the invention can use the semantic model to map surface concepts to deep concepts.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of facilitating online advertising, as taught by Leary, the method of using weight 
Claim 16 
Leary teaches a system for facilitating online advertising with improved privacy in a network, the system comprising: 
wherein at least one of the semantic analysis module and the semantic expansion module, is, when executed by the at least one of the one or more processors, configured to use additional content retrieved from the network for determining the respective weighted semantic metadata (Leary [0031]) See “The analysis component 120 performs functions for identifying sentiment and subject (or entity) from the text content 105. The analysis component 120 may also include a component for determining sentiment category…”

Claim 17 
Leary teaches a system for facilitating online advertising with improved privacy in a network. 
wherein the system comprises at least one of a target database storing semantic metadata for target content, the matching module having, when executed by the at least one of the one or more processors, access to the target database, and a target analyzing system (Leary [Figure 1][0031][0032][0019][0041]  See “user-generated text content is analyzed in order to determine a sentiment that the author expresses as to a particular subject of the content.” See also [0041] “The output 118 of the analysis component 120 can be stored in, for example, data store 140. In one embodiment, the output 118 is an interactive display of the text content 105, with tagged results corresponding to sentiment and/or subject (e.g. an html format)…. The results may be communicated to other sites, presented and/or stored in databases for subsequent use and/or presentation.”

Claim 18
Leary teaches:
wherein the target analyzing system comprises at least one of: one or more processors; a semantic analysis module that is, when executed by the at least one of the one or more processors, configured to  determine primary weighted semantic metadata for target content using a concept database storing weights for concepts within predefined segment categories;  a semantic expansion module, that is, when executed by the at least one of the one or more processors, configured to determine secondary weighted semantic metadata for the target content using a database storing first concepts, first weights for the first concepts in predefined segment categories, and optionally identified ratings of the target content; and a storage module configured to store the respective weighted semantic metadata and optionally the identified ratings of the target content in a target database (Leary [0083]). See “a system 700 includes a first sentiment analysis process 710, a second sentiment analysis process 712, a weighting or verification component 730, and a verification process 730.” See also [0041] “The output 118 of the analysis component 120 can be stored in, for example, data store 140…The results may be communicated to other sites, presented and/or stored in databases for subsequent use and/or presentation.”

Claim 19 
Leary teaches a system for facilitating online advertising with improved privacy in a network. Leary does not teach weighted semantic metadata for the advertisement campaign. Zimmerman teaches this. Neither teach:
wherein the system comprises at least one server which is connectable to the network and, in a connected state, configured to initiate sending via the network an advertising campaign to a client comprising a display displaying the target content, the advertising campaign comprising a matching parameter above a predefined threshold (Teinila [0028][0038][0048]).  See at least “the content provider may extract or find the ad placement criteria stored in the metadata of the requested content item and forward the metadata to an ad server or broker, requesting one or more advertisements matching the specified criteria in step 620.” Where the criteria is above a threshold
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of facilitating online advertising and using weight semantic data for the ad campaign, 

Claim 20
Leary teaches a system for facilitating online advertising with improved privacy in a network. Leary does not teach initiate sending the advertising campaign without taking into account tracking data of registered users of the client. Zimmerman teaches:
wherein the system is configured to initiate sending the advertising campaign at least substantially based on the matching parameter, at least substantially based on the matching parameter, and identified ratings of the target content and/or the advertising campaign, and/or wherein the system is configured to initiate sending the advertising campaign without taking into account tracking data of registered users of the client (Zimmerman [0038]). See at least “the set of attributes that define the offer can be utilized to identify landing pages relevant to a targeted search query and to generate one or more creatives to display in response to the targeted search query.”  See also “relevant queries can be targeted more effectively by defining targets using keyword, keyword match type and/or additional targeting criteria…”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of facilitating online advertising, as taught by Leary, the method of sending the advertising campaign without taking into account tracking data of registered users of the client, as taught by Zimmerman, to increase revenue by users clicking on the most relevant companion content (Zimmerman [0005]).
	
                                                                                                                                                                                     















Response to Arguments
Applicant's arguments filed with respect to the rejection under 35 USC 101 have been fully considered but they are not persuasive. 

Applicant Argues: Under the Alice/Mayo test, the Office Action finds that claim 10 is directed to online advertising, which amounts to "commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations)", which fall within the "certain methods of organizing human activity" subject matter grouping of abstract ideas. Applicant respectfully disagrees… While the displayed information is advertising information, the subject matter of claim 10 is not directed to creating the content of the advertising information itself, but to displaying advertising content to the user which is likely to have a positive impact without targeting or having any knowledge of the individual user.

Examiner respectfully disagrees. The instant application is directed to online advertising, specifically where a determination is made with regard to whether to provide the advertisement to the target content. According to the MPEP (See MPEP2106.04(a)(2)(II)(B)) “An example of a claim reciting business relations is found in Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 123 USPQ2d 1100 (Fed. Cir. 2017). The business relation at issue in Credit Acceptance is the relationship between a customer and dealer when processing a credit application to purchase a vehicle. The patentee claimed a "system for maintaining a database of information about the items in a dealer’s inventory, obtaining financial information about a customer from a user, combining these two sources of information to create a financing package for each of the inventoried items, and presenting the financing packages to the user (emphasis added)."  Examiner interprets the instant application to be a combining of two sources of information (matching parameter between target content and ad campaign). According to the MPEP this 

Applicant Argues: In this regard, the subject matter of claim 10 is akin displaying icons on a graphical user interface based on an analysis of the amount of memory allocated by a computing system to the application associated with the icon over a period of time, where the most used icon (based on the highest amount of memory allocated to the associated application) is arranged at a position closest to a start icon of the computing system, which has been found to be an example of claimed subject matter that does not recite or set forth an abstract idea (see MPEP 2106.04(a)(l) Examples of Claims That Do Not Recite Abstract Ideas, citing (vi) as an example of claims that do recite an abstract "a method of rearranging icons on a graphical user interface ( GUI) comprising the steps of- receiving a user selection to organize each icon based on the amount of use of each icon, determining the amount of use of each icon to track the amount of memory allocated to the application associated with the icon over a period of time, and automatically moving the most used icons to a position in the GUI closest to the start icon of the computer system based on the determined amount of use ... " Here, advertising content is akin to icons, weighted semantic target metadata and weighted semantic campaign metadata are akin to tracking an amount of allocated memory, and displaying advertising content based on a matching parameter determined from a comparison of the weighted semantic target metadata and weighted semantic campaign metadata is akin to arranging an icon closest to the start icon of a computer system based on the amount of memory allocated to the icons.

Examiner respectfully disagrees. The fact pattern of the example case (Example 37 – Relocation of Icons on a Graphical User Interface) is not at all related or akin to the instant claims. Specifically, the additional elements recite a specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices. The instant invention does not improve a user interface and comparing weighted values to make a determination is not an appropriate comparison to “automatically moving the most used icons to a position on the GUI closest to the start icon of the computer system based on the determined amount of use”  as represented in the example claim.


Applicant Argues: While the specification describes employing mathematical relationships to determine a matching parameter, Applicant submits that claim 10, as a whole, clearly is not directed to a mathematical concept.

Examiner respectfully disagrees. According to the MPEP (See MPEP2106.04(a)(2)(I)(B)) “A claim that recites a mathematical calculation, when the claim is given its broadest reasonable interpretation in light of the specification, will be considered as falling within the "mathematical concepts" grouping. A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation. There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word "calculating" in order to be considered a mathematical calculation. For example, a step of "determining" a variable or number using mathematical methods or "performing" a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation.”  In this instance Examiner interprets the step of “determin[ing] a matching parameter between the target content and the advertising campaign” to represent the mathematical calculation.


Applicant Argues: Applicant submits that subject matter of claim 10 does not simply recite the performance of mental processes by generic computer components that would otherwise be performed in a person's mind, but defines a system employs processes which cannot be feasibly performed within a time frame required to display ad information to a user accessing a website. In view of the above, Applicant submits that claim 10, as a whole, clearly is not directed to the judicial exception of mental processes.

a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016). The instant claims collect weighted semantic target and campaign metadata; analyze the data and decide whether to display [provide] the results of the collection and analysis.

Applicant Argues: Here, akin to that of PNC, as described by the specification and as defined by the claims (see at least claims 15 and 18, the systems transforms one thing ("website (target) content" and "advertising campaign content") to create something else ("weighted semantic target metadata" and "weighted semantic campaign metadata" - which enables a compact representation of large amounts of content data), and further provides a particular manner of transformation (e.g., performing linguistic analysis of target and ad campaign content to identify concepts/related concepts and assigning weights to such concepts using a number of neural networks).

Examiner respectfully disagrees. The fact pattern of the PNC case is completely different than the instant invention. The PNC case is directed to a method for analyzing a performance of a financial product or asset having an irregular cash flow by benchmarking the performance of the asset relative to a public or other index. Examiner is not persuaded by these arguments as the instant application is not transforming one thing to another. Applicant’s claims of transforming target and ad content into weighted semantic metadata is interpreting the claims outside of the scope of the PNC case. Applying weighted semantic metadata is not transforming information. As such the rejection is maintained.


Applicant Argues: it is this unconventional technique of employing "weighted semantic target metadata" and "weighted semantic campaign metadata" which enables the system, in accordance with the present disclosure, to display advertising content which is likely to have a positive impact without targeting or having knowledge of the individual (thereby eliminating privacy/legal and logistic issues related to collection of users' personal data), as opposed to conventional techniques which target specific users (see, for example, [003-004]).

The Examiner notes that this claim of an improved technique is not representative of an "actual" improvement to the technology itself, but at best is an improvement to the business method or abstract idea itself. In fact. Applicant can provide no tangible findings that there was actually anything different and/or improved in the instant system compared to prior "conventional systems", other than a mere allegation and unsubstantiated, conclusory statement that the instant invention improves existing systems. However, the Examiner respectfully notes that the features of the claimed invention does not represent an improvement, it is merely performing operations with a processor. The Applicant cannot point to anything that was specifically done either in the claimed subject matter, the specification, or provided reasoning to show how this is significantly more or provides an improvement to the technology of the conventional system implementation. Moreover, the Examiner respectfully notes that the needed "improvement" in terms of patent eligibility is not one resulting from programming a generic processor to perform a different (or even improved) function, but rather a specific and actual improvement to the machine itself is needed. Based on these findings of fact, the Examiner contends the claims are indeed directed towards an abstract idea and Applicant's arguments to the contrary are considered to be non-persuasive.


Applicant's arguments filed with respect to the rejection under 35 USC 103 have been fully considered but they are not persuasive. 



In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e.,   and weighted semantic campaign metadata as defined on pages 18-20 of Applicant’s Remarks dated 12/22/2020) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant Argues: While Zimmerman describes using semantic modeling to provide targeted search advertising campaigns for various websites, Zimmerman makes no teaching with respect to using weighted semantic target metadata for each URL of any number of URLs, where the weighted semantic target metadata is represented as the dataset {i, Wij, Cik, Wik, rikm, Wikm, Si, ei}, and is provided for each primary data (Di) of the URL, where Wij represent a correlation between one of the primary data (target content) Di and one segment category Sj of the predefined segment categories { Sj} and the remaining data represent primary concepts ( cik) and corresponding first secondary weights (wik), related concepts (rikm) and corresponding second secondary weights (wikm), and sentiments (si) and emotions (ei) of the segment category.

Examiner respectfully disagrees. Zimmerman teaches the method of building a semantic model based on sourced data in at least paragraph [0006].

Applicant Argues: Zimmerman necessarily fails to teach or suggest determining a matching parameter from such weighted semantic target metadata and weighted semantic campaign metadata and deciding whether to provide an advertising campaign to the target content (website) based on the matching parameter.

Examiner agrees and has relied on Teinila [0040] for the teaching.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHIDA R SHORTER whose telephone number is (571)272-9345.  The examiner can normally be reached on Monday- Friday from 8am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RASHIDA R SHORTER/Examiner, Art Unit 3681                                                                                                                                                                                                        
/HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681